Citation Nr: 0126041	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran reportedly had active military service from 
November 1969 to September 1971, and from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which (in pertinent part) denied 
service connection for back disability and bilateral knee 
disability.  A notice of disagreement was received in June 
2000, and a statement of the case was issued in July 2000.  A 
substantive appeal was received in February 2001.

The veteran requested a Board hearing at the RO, which was 
scheduled for September, 2001.  However, the veteran failed 
to report for his hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

In the present case, it does not appear that the veteran has 
been afforded a VA examination to ascertain the nature and 
etiology of any present disorders of the back and knees.  
Further development is therefore required before the Board 
may proceed with appellate review. 

Therefore, the case is hereby is REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary actions to ensure 
compliance with the notice and assistance 
provisions of the VCAA.

2.  Following completion of the above, 
the RO should schedule the veteran for a 
special orthopedic examination to 
ascertain the nature of and etiology of 
any current disorders of the lower back 
and knees.  It is imperative that the 
clams file be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
special tests, including x-rays studies,  
should be accomplished if deemed 
medically appropriate.  Any current 
disorder(s) of the low back and knees 
should be reported.  As to each such 
current disorder, the examiner should 
opine as to whether it is at least as 
likely as not related to the veteran's 
military service.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the expanded record should be 
reviewed.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any benefit which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has addressed in this remand.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).



